Application to stay an order of the United States District Court for the Eastern District of New York, presented to Justice Thomas, and by him referred to the Court, granted, and it is ordered that the portion of the order of the United States District Court for the Eastern District of New York, case Nos. CV-92-1521 (SJ) and CV-92-1776 (SJ), entered May 5, 1992, enjoining further proceedings in Reid v. Marino, Index No. 9567/92, now pending in the Supreme Court of New York, County of Kings, is stayed pending the timely filing and disposition of an appeal in this Court. Further consideration of motion to expedite is deferred to timely filing of a statement as to jurisdiction in the above-entitled appeal.